Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION	
Claims 1-20 are pending and considered in this Non-Final Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed method in claims 1-7; the claimed apparatus in claims 8-14; and the claimed non-transitory computer readable medium in claims 15-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.
In accordance with Step 2A, Prong One, claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

analyzing testing capabilities information associated with multiple pieces of testing equipment by performing a first natural language processing (NLP) operation to identify capabilities of the testing equipment during hardware testing; 
analyzing testing requirements information associated with a design of a hardware device by performing a second NLP operation to identify characteristics of testing requirements to be used to test the hardware device; 
identifying at least one gap between the testing requirements to be used to test the hardware device and the capabilities of the testing equipment; and 
generating a graphical user interface identifying the at least one gap.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for testing products and designing physical products, which is a business relation. Examiner also notes that the natural language processing operations are generically claimed a use rules to identify testing equipment information. Additionally, Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “graphical user interface;” “an apparatus comprising: at least one memory… at least one processor;” and a “non-transitory computer readable medium containing instructions that when executed cause at least one processor;” for receiving/transmitting data; processing data (e.g. “analyzing testing capabilities information associated with multiple pieces of testing equipment …;” “analyzing testing requirements information associated with a design of a hardware device …;” “identifying at least one gap between the testing requirements to be used to test the hardware device and the capabilities of the testing equipment…;” etc.); storing data; displaying data (e.g. “generating a graphical user interface identifying the at least one gap;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “graphical user interface;” “an apparatus comprising: at least one memory… at least one processor;” and a “non-transitory computer readable medium containing instructions that when executed cause at least one processor.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of testing products and designing physical products) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraphs ¶0025-0026, that “the system 100 also includes multiple user devices 108a-108d, at least one network 110, at least one application server 112, and at least one database server 114 associated with at least one database 116. Note, however, that other combinations and arrangements of components may also be used here. In this example, each user device 108a-108d is coupled to or communicates over the network 110. Communications between each user device 108a-108d and a network 110 may occur in any suitable manner, such as via a wired or wireless connection. Each user device 108a-108d represents any suitable device or system used by at least one user to provide information to the application server 112 or database server 114 or to receive information from the application server 112 or database server 114. Any suitable number(s) and type(s) of user devices 108a-l 08d may be used in the system 100. In this particular example, the user device 108a represents a desktop computer, the user device 108b represents a laptop computer, the user device 108c represents a smartphone, and the user device 108d represents a tablet computer.“ As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-7; 9-14 and 16-20 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maliani et al. (US Patent Application Publication, 2019/0266076, hereinafter referred to as Maliani).

As per Claim 1, Maliani discloses a method comprising: 

a)	analyzing testing capabilities information associated with multiple pieces of testing equipment by performing a first natural language processing (NLP) operation to identify capabilities of the testing equipment during hardware testing (Maliani: ¶0042, 0077-0079: The models may comprise representations of systems [hardware], programs, functions, processes, information, data, or any combination thereof, which may be utilized as a basis for comparison to a computing system, program, application, and/or function to be analyzed, and/or explored, and/or tested by the system. Capabilities are derived and learned from the representations of systems and/or applications. The models test the systems and/or applications to identify new capabilities.); 

b)	analyzing testing requirements information associated with a design of a hardware device by performing a second NLP operation to identify characteristics of testing requirements to be used to test the hardware device (Maliani: ¶0037: Natural language descriptions of a particular requirements of one or more features of computing systems may be analyzed with one or more agglomerated models.  One or more agglomerated models may conduct a test to validate and verify a computing system with respect to the identified requirements of the natural language descriptions of the computing system features. See ¶0060 for the variety of parsing a natural language processing operation defining the agglomerated models.); 

c)	identifying at least one gap between the testing requirements to be used to test the hardware device and the capabilities of the testing equipment (Maliani: See ¶0042 where the defects are determined by comparing the modeled requirements (i.e. the agglomerated models may be utilized to interpret information from JIRAs, application programming interface documents, user stories, code comments, requirements, any other information, or any combination thereof) of the tested system, program or application to the features and/or states of the tested system, program or application.); and 

d)	generating a graphical user interface identifying the at least one gap (Maliani: ¶0094: A report may be generated after execution of the tests that identify the defects and conflicts [gaps]. See ¶0042 where the defects are determined by comparing the modeled requirements (i.e. the agglomerated models may be utilized to interpret information from JIRAs, application programming interface documents, user stories, code comments, requirements, any other information, or any combination thereof) of the tested system, program or application to the features and/or states of the tested system, program or application.).

Claims 8 and 15 recite limitations already addressed by the rejection of claim 3; therefore, the same rejection applies. Additionally, as per Claim 8, Maliani discloses at least one memory configured to store: testing capabilities information associated with multiple pieces of testing equipment; and testing requirements in formation associated with a design of a hardware device (Maliani: See ¶0031-0032 where the memory stores input information used in models (e.g. requirements information, see ¶0037) and device profile information (e.g. operating system information, hardware specifications, information about each component of the device (e.g. sensors, processors, memories, batteries, etc.), attributes of the device, any other information, or a combination thereof [i.e. capabilities].).

As per Claim 2, Maliani discloses the method of Claim 1, wherein each of the first and second NLP operations uses at least one trained NLP model (Maliani: See example in ¶0084 where the system uses a trained natural language processing processor to determine validity with a model. See ¶0060 for the variety of parsing a natural language processing operation.).

Claim 9 recites limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.
 
As per Claim 3, Maliani discloses the method of Claim 2, wherein the first and second NLP operations use different trained NLP models (Maliani: See example in ¶0084 where the system uses a trained natural language processing processor to determine validity with a model. See ¶0060 for the variety of parsing a natural language processing operation.).

Claims 10 and 16 recite limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Maliani discloses the method of Claim 1, wherein: analyzing the testing capabilities information comprises generating at least one ontology that captures the capabilities of the testing equipment; and identifying the at least one gap comprises comparing the characteristics of the testing requirements to be used to test the hardware device against the at least one ontology (Maliani: See ¶0042 where the defects [gaps] are determined by comparing the modeled requirements (i.e. the agglomerated models may be utilized to interpret information from JIRAs, application programming interface documents, user stories, code comments, requirements, any other information, or any combination thereof) of the tested system, program or application to the features and/or states of the tested system, program or application. See ¶0024 where the system may utilize the models and correlations therein across information domains [ontology].).

Claims 11 and 17 recite limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 5, Maliani discloses the method of Claim 1, wherein: 

a)	analyzing the testing capabilities information to identify the capabilities of the testing equipment comprises identifying, for each capability of the testing equipment, at least one of: a first category indicating whether the capability relates to a stimulus or a measurement; a type of the stimulus or measurement for the capability; upper and lower bounds for the capability; and a unit of measure for the capability; and analyzing the testing requirements information to identify the characteristics of the testing requirements comprises identifying, for each testing requirement, at least one of: a second category indicating whether the testing requirement relates to a stimulus or a measurement; a type of the stimulus or measurement for the testing requirement; a target value for the testing requirement; acceptable upper and lower bounds for the testing requirement; and a unit of measure for the testing requirement. (Maliani: ¶0047-0048: The learning engine may be a system that determines patterns and/or associations
in behaviors or objects, such as, but not limited to, behaviors and/or objects of an application under evaluation that is being analyzed and/or tested. There may be a confidence value defining upper bounds and lower bounds to operative functions of the system/application under evaluation. See ¶0044-0045 where a probability value is assigned as a unit of measure to parsed data of the evaluated system and the models tests the functionality of the system/application under evaluation. See ¶0037 where requirements are included in parsed data.).

Claims 12 and 18 recite limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 6, Maliani discloses the method of Claim 1, wherein at least one of the capabilities of the testing equipment or at least one of the testing requirements is obtained from a user (Maliani: ¶0079: The agglomerated models based on user input may not require that the first user state a requirement in an explicitly precise modeling language. Instead, the system enables the first user to present relatively imprecise queries or requirements, which may not be interpretable by people or systems as stand-alone inputs. The system may interpret requirements in the context of the agglomerated models developed from the application under evaluation and other static discovery sources.).

Claims 13 and 19 recite limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

As per Claim 7, Maliani discloses the method of Claim 6, further comprising: applying at least one trained natural language processing (NLP) model to the at least one capability or the at least one testing requirement obtained from the user; and displaying to the user how the at least one trained NLP model analyzes the at least one capability or the at least one testing requirement obtained from the user (Maliani: See example in ¶0083-0084 where the system uses a trained natural language processing parser and a domain knowledge [trained NLP and ontology] to parse and test inputted requirements. See ¶0079 where the requirements are inputted by the user. See ¶0073 where test results, test data and/or reports may be reviewed by a user on a user interface.)

Claims 14 and 20 recite limitations already addressed by the rejection of claim 7; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hinton et al. (US 2019/0180034): A method and system for improving deployment of a compliance cloud software component is provided. The method includes receiving application compliance requirements associated with operational requirements associated with hardware and software components. Original configuration files associated with a current hardware and software configuration for each hardware and software component are received and modified and configuration files associated with a modified hardware and software configuration for the hardware and software components are generated. A risk assessment with respect to the application compliance requirements is executed and a specified cloud infrastructure stack is enabled. A software application comprising the specified cloud infrastructure stack is generated, deployed, and executed resulting in operation of the hardware and software components.

Kadambi et al. (US 2021/0192366): Methods, systems and computer readable media are provided for automating software service analysis. One or more dictionaries are created, characterizing one or more software services available within the computing domain, wherein the one or more dictionaries each comprise at least an input category, a processing capability category, and an output category. A query input comprising a description of software service is received. Relevant portions are extracted using natural language processing of the query input that correspond to functions and associated parameters of the requested software services. The relevant portions of the query input are assigned to the one or more sub-categories in the dictionaries to generate mapped services. The subcategory assignments are processed to determine the mapping of the available software services within the computing domain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683